Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 13-28 are considered allowable over the prior art, as the prior art does not explicitly teach a shaft hoisting plant comprising: a conveyance, an overwind brake device for the conveyance, a travel path for the conveyance extending in a longitudinal direction, and an overwind path adjoining one of a lower end or an upper end of the travel path, wherein the overwind brake device comprises:
a pair of retaining bars extending parallel to the longitudinal direction of the travel path, plates of energy-absorbing material arranged between the retaining bars, the plates being arranged one above another in the longitudinal direction between the retaining bars, and a plow movable relative to the retaining bars such that, upon overwinding of the conveyance, the plow at least one of deforms and destroys the plates of energy-absorbing material between the retaining bars, wherein either the plow is movable and the retaining bars are stationary on the overwind path or the plow is stationary on the overwind path and the retaining bars are movable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837